Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 1 of 26

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

Civil Num.: \Q. ¢u-31 35 (RAD)

Luis S. Arana Santiago
RECEIPT MAMIE OS,
AMOUNT: > UDC). GD ___

Plaintiff

VS.
>: aoa

 

 

Luis Tapia Maldonado, in his personal capacity;
José Heredia Rodriguez; Vivian Vélez Vera;
Marisol Diaz Ocasio; Maria Rodriguez Sierra CASHIER’S SIGNATURE
RE: Constitutional Rights
Defendants Torts
Jury Trial Demanded

 

 

 

 

COMPLAINT FOR VIOLATION TO CONSTITUTIONAL RIGHTS AND TORTS

TO THE HONORABLE COURT:
= 2
Plaintiff, Luis S. Arana Santiago, litigating pro se, hereby alleges upon information and i
Cae 8 |S
belief as follows: : =% ng bo
a2 B
I. STATEMENT OF THE CASE mm OY =
{ gn e
eS

defendants. Said Administrative Complaint, in its Informal Procedure, was investigated

without plaintiffs participation, in violation of the due process of law and in violation of
1

pertinent university regulations. The evidence contained in the administrative docket
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 2 of 26

supports that the defendants encouraged one of plaintiff's female students to complain

against him for sexual harassment in a Quid Pro Quo fashion.
Il. JURISDICTION

This complaint is brought under the Civil Rights Act, 42 USC §1983.This Court
has subject matter jurisdiction to hear this case under Article III of the United States
Constitution! and also under 28 USC §1331? and 1343 (a) (4)°. For the supplemental causes
of action invoked under the Constitution of the Commonwealth of Puerto Rico, this Court
has jurisdiction pursuant to 28 USC §1367 (a)*. For the causes of action regarding
defendants’ violations of University regulations and procedures, this court also has
jurisdiction according to 28 USC §1367 (a). This court has personal jurisdiction over

defendants according to Rule 4-k of Federal Rules of Civil Procedure* and Rule 3.1 (a) (1) of

 

1U.S. Constitution, Art. III, §2, cl. 1, in pertinent part, states: “The Judicial Power shall extend to all Cases, in law
and Equity, arising under this Constitution, the Laws of the United States...”

2 28 USC §1331 (Original Jurisdiction). The district courts shall have original jurisdiction of all civil actions arising
under the constitution, laws, or treatises of the United States.

3 Title 28 USC §1343 (a) states: “the district courts shall have original jurisdiction of any civil action authorized by
law to be commenced by any person”; (4) To recover damages or to secure equitable or other relief under any Act of
Congress providing for the protection of civil rights, including the right to vote.

4 28 USC §1367 (a) (Supplemental Jurisdiction) [...] In any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so related to claims
in the action within such original jurisdiction that they form part of the same case or controversy under Article IH of
the United States Constitution. [...]

5 Rule 4-k: Territorial Limits of Effective Service: (1) /n General. Serving a summons or filing a waiver of service
establishes personal jurisdiction over a defendant: (A) who is subject to the jurisdiction of a court of general
jurisdiction in the state where the district court is located.
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 3 of 26

Puerto Rico Civil Procedure Rules®. Venue is appropriate in this Court pursuant to 28 USC
§1391, as this action is brought in the judicial district in which the unlawful actions against

Plaintiff occurred.

Il. THE PARTIES

The plaintiff"
The plaintiff, Luis S. Arana Santiago, is a tenured professor at the University of Puerto

Rico in Utuado and more than 28 years of teaching experience at different local and United
States universities. His contact information is:

P.O. Box 500

Orocovis, PR, 00720

arana2121/@vahoo.com

787-624-9583.

 

The defendants
Defendant Luis Tapia Maldonado (or Luis Tapia) is the current rector of the University of

Puerto Rico in Utuado. His contact information is:

University of Puerto Rico in Utuado
PO Box 2500
Utuado, PR 00641

luis.tapia@upr.edu .

 

© Rule 3.1 (a) (1) of Puerto Rico Rules of Civil Procedure states: “The General Court of Justice shall have
jurisdiction over any matter or controversy that arises within the territorial limits of the Commonwealth of Puerto
Rico.”
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 4 of 26

Defendant José Heredia Rodriguez (José Heredia or ex-rector) was the rector of the
University of Puerto Rico in Utuado when the incidents that gave rise to the present judicial

Complaint happened. His last known contact information is:

* The plaintiff is not registered in any automatic notification service. Any information in regard to this case must be
sent to any/or both of the addresses provided in this document.

P.O. Box 16,
Utuado, Puerto Rico, 00641

jose.heredial @upr.edu .
(787) 204-5850

Defendant Vivian Vélez Vera (dean or Vivian Vélez) was the acting dean of Academic
Affairs at the time the Administrative Complaint against the plaintiff was issued. She led the
Informal Procedure of the investigation of the Administrative Complaint. Her last known

contact information is:

University of Puerto Rico in Utuado,
PO Box 2500
Utuado, PR 00641

vivian.velez] @upr.edu.

Defendant Marisol Diaz Ocasio (or Marisol Diaz) was the Student Advocacy Officer at the
time the Administrative Complaint against the plaintiff happened. She participated in the
Informal Procedure of the investigation of the Administrative Complaint. Her last known

address is:
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 5 of 26

University of Puerto Rico in Utuado
PO Box 2500
Utuado, PR 00641.

Defendant Maria Rodriguez Sierra (or Marfa Rodriguez) was the acting Dean of Students
at the time the Administrative Complaint against the plaintiff happened. She participated in
the Informal Procedure of the investigation of the Administrative Complaint. Her last known
address is:

University of Puerto Rico in Utuado

PO Box 2500
Utuado, PR 00641

IV. MATERIAL FACTS

1. The facts that gave rise to the Administrative Complaint filed against the plaintiff by the
defendants occurred during the second semester of the academic year 2017-2018. That
semester began on January 20, 2018 and ended on June 8, 2018 (semester). The plaintiff's
teaching assignment for that semester included the courses Mate 3171 and Mate 3012. These

courses are related to the incidents that gave rise to the Administrative Complaint.

2.On the first day of school, January 20, 2018, Dr. Javier Lugo, who was plaintiffs
immediate supervisor at the time, informed him that the acting dean of Academic Affairs,

Professor Vivian Vélez Vera (dean)’, opposed him teaching the course Mate 3171,

 

? The whole matter of the Administrative Complaint revolves mainly around this official and around Dr. José
Heredia Rodriguez, who was the rector of UPRU at the time the Administrative Complaint was filed against the
plaintiff. Defendant Luis Tapia Maldonado is responsible for continuing with the merit less Administrative
Complaint after those officials had to resign because they were involved in so many scandals.

5
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 6 of 26

supra, and suggested the plaintiff meet with her as soon as possible to try to resolve the

matter. The plaintiff met with the dean on May 24, 2018 in the evening.

3. At that meeting with the dean, the plaintiff asked her about the reasons for her opposing

him teaching the course Mate 3171. The dean indicated that:

A. The course was scheduled to begin at 6:00 pm and therefore she could offer it to the
professor of her preference and indicated that she already had said professor to teach

the course. She also indicated the following reasons:

B. Natural Science courses, specifically, mathematics and chemistry, showed too many

withdrawals, and continuous D and F grades in the last semesters.

C. The University of Puerto Rico in Utuado, has an enrollment this semester of an
average of 845 students. There are over 40 courses among the five [university]

departments that have a low number of students.

D. This situation has reached such magnitude, that a large percentage of students have
been_affected in their federal aid, leaving them without a scholarship, since a
student who is enrolled in an Associate Degree must complete his degree in two

years, maximum three years.

E. I have received an average of 200 students claiming that their General Points
Average and their transfers and reclassifications have been affected because they
have obtained poor grades in core courses in the Department of Natural Sciences.

(Our Emphasis.)
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 7 of 26

4. It turned out that the plaintiff remained teaching the course Mate 3171° against her
wishes, since he showed her Certification No. 82 of the Administrative Board of the UPRU
and a rubric for the distribution of courses that had been prepared by the Natural Sciences

Personnel Committee that positioned him as the first choice to teach said course.

5. The last day for students to partially withdraw from their courses was May 24, 2018. By
that date, all of the eight (8) students (students) enrolled in the Mate 3012 course had an F
grade and their failure in the course was imminent. Faced with this situation, the students
went to the dean to see if she could intervene to help them to not fail the course or help them
to not have to withdraw from it. That same day, May 24, 2018, at 3pm”, the students met
with the dean and Maria Rodriguez to discuss the situation'®. While the meeting was in
progress, these functionaries approached the student Génesis Vélez Feliciano (Génesis, the
student) and suggested that she meet with them right after the meeting with all the students
ended. These functionaries met with Génesis at 3:40pm and at that meeting the complaint
by the student of sexual harassment against the plaintiffhappened’’. That was the
beginning of the investigation of the “student's” complaint about sexual harassment and the

beginning of the Administrative Complaint.

6. In the evening of May 24, 2018, these functionaries also met with the plaintiff to see if

“something could be done” so that those students of Mate 3012 would not fail. The plaintiff

 

8 This was the trigger for the Administrative Complaint that emerged later; although the Complaint per se, arose
with the students of the Mate 3012 course, section M23.

® The period for the students to withdraw the course expired that day at 5:00 pm.

10 At the beginning of the meeting, the ex-Dean told the students that the purpose of the meeting was “to listen to
their concerns, so that the corresponding actions can be taken."

12 There is no evidence in the administrative record that the student went to Complaint about the plaintiff of sexual
harrasment.
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 8 of 26

informed them that nothing could be done since each of the student’s average in the class
was so low that they had no real chance of passing the course. Immediately after that, the

meeting ended.
7. The students obtained a final grade of F in the course.

8. Immediately after the end of that semester, the dean told Professor Jorge Torres Bauza,
who was the acting director of Natural Sciences at that time, to ask the plaintiff to turn in the
exams of the Mate 3012 course. However, Professor Bauza refused to tell the plaintiff what
was the intended purpose of that request, and because of that, among other reasons, the
plaintiff did not turn in the exams. The interim ex-rector, Dr. José Heredia Rodriguez, was

not pleased with plaintiff's decision not to turn in the exams, as the plaintiff knew later.

9. Before those events with the students happened, the plaintiff already had been assigned
two (2) courses to teach for the summer of 2018!?. But after those events with the students
and the dean, especially the failure of the students in the Mate 3012 course, those
courses “were taken from” the plaintiff by the ex-rector. The plaintiff had no doubt that
was an act of reprisal by the ex-rector for the failure of the students of the Mate 3012

course.

10. On December 16, 2018, the plaintiff received the Administrative Complaint that serves as

the basis for the present judicial Complaint. By that date, the Informal Procedure of the

 

12 Dr, Javier Lugo had assigned these courses to the plaintiff before the ex-rector asked him to resign as director of
the Department of Natural Sciences, because he opposed the ex-rector’s intention to raise his own salary, which was
done without following the university procedures.

8
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 9 of 26

investigation, as required by Certification 130'?, had already passed without the plaintiff's

participation.

11. The plaintiff had no doubts that the Administrative Complaint too, was also related to the

failure of the students of the Mate 3012 course.

12. In his response to the Administrative Complaint, the plaintiff requested the rector, Dr.
Luis Tapia Maldonado" (rector) to dismiss it because the plaintiff did not participate in the
Informal Procedure as required by the due process of law and by Cerfification 130 of the

Governing Board of the University of Puerto Rico”.

13. On January 30, 2019, the plaintiff again asked the rector to dismiss the Administrative
Complaint because of said violations to university regulations and violations to due process
of law. On March 7, 2019, the plaintiff asked the Examining Officer to recommend the rector
dismiss the Administrative Complaint because of said violations to university regulations and
violations to due process of law. The rector never answered plaintiff's petition to dismiss the
Administrative Complaint and the Examining Officer said that he would resolve that issue at
the hearings. This caused the plaintiff to be suspicious about defendants’ intentions.
Therefore, the plaintiff hired attorney Carlo Rivera Turner as his legal counsel before the
administrative forum. In the summer of 2019, the rector refused to assign courses to the
plaintiff as a consequence of the ongoing investigation of defendants against him. This had

been the second time that the administrators at UPRU had denied the plaintiff the opportunity

 

13 Certification 130 of the Board of Governors of the University of Puerto Rico establishes the procedure to
be followed in an investigation of sexual harassment at the University of Puerto Rico.
14 Already for the month of October 2018, ex-rector José Heredia “had resigned”.
15 The functionaries that carried out the Informal Procedure did not inform the plaintiff that he was investigated for a
sexual harassment complaint, nor did they interview him about the student’s allegations.

9
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 10 of 26

to teach summer courses because of his participation in an investigative process at UPRU.
Those actions, besides being a violation to Act No. 115 of Puerto Rico law of retaliation, is
also a violation to Certification 130, which prohibits altering the working conditions of a
person who is participating in an investigative process at the University of Puerto

Rico. Certification 130, Article XIX, Part A.

14. After attorney Carlo Rivera Turner assumed legal representation of the plaintiff at the
administrative forum, he and the plaintiff found more _than twenty violations
to Certification 130, to the General Regulations of the University of Puerto Rico and the due
process of law that had been committed in the investigation of the Administrative Complaint
up to that time. In light of said violations, the plaintiff, through his legal representative,
again asked the rector to dismiss the Administrative Complaint. This time the rector issued a
brief and insubstantial answer in which he invoked the organic law of the University of
Puerto Rico, Law No. 1 of January 20, 1966, and the power given to him by that law to not

dismiss it!®. However, he did not give any other reason to not dismiss it.

15. Some time after January 15, 2019, the rector restricted the plaintiff's entry to the
University. On two occasions, the university guards escorted the plaintiff on the way to his
office. On both occasions, a guard took the plaintiff to his office in a “golf cart”. It should be
mentioned that by September 2018, the complainant student had moved to the state of Texas
in the United States. Therefore, the plaintiff found no rationale, if there should have been
any, for the rector to restrict his entrance to the University. Consequently, the plaintiff

formally asked the rector to inform him why he restricted his entrance to the University, but

 

16 He was acting under color of authority.
10
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 11 of 26

the rector never answered. On August 24, 2019, the plaintiff entered the University without
being stopped by the university guards. That day, the hearing of the Administrative
Complaint was scheduled, but it was cancelled because there was a threat of a storm passing
through the island. Because the hearing was suspended, the plaintiff went to greet some of
his colleagues at the place where their offices were located. While talking to them, a private
guard officer came and told him that on orders from the rector he had to leave the

premises. The plaintiff left in order to avoid problems.

16. Finally, on October 30, 31, 2019 and November 1, 2019, the hearings on the
Administrative Complaint were held. The UPRU brought three (3) of plaintiffs students

from the Mate 3012 course as witnesses against him.

17. Attorney Beatriz Torres represented the UPRU in the hearings on the Administrative
Complaint. When she asked the students about how they finished the Mate 3012 course, the
students revealed that the administrators at that time, including Dean Vivian Vélez, had
promised them to change their final grade from F to C. That change of grade indeed

happened as the students at the hearings mentioned it.

18. This baffled everyone there and caused attorney Beatriz Torres to object to attorney
Carlo Rivera Turner continuing his line of questions to the students. The Examining Officer
sustained her objection. This, in turn, caused a tense situation between the Examining Officer
and attorney Rivera Turner, and the latter told the Examining Officer that the purpose of the
hearing was to discover the truth and by objecting to his line of questions, all he was doing

was to interrupt that purpose. In spite of the big effort made by attorney Carlo Rivera Turner

11
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 12 of 26

to continue his line of questions to investigate the matter more thoroughly’’, the Examining
Officer did not allow him to do it. That objection of the hearing officer was unwarranted,
because attorney Rivera Turner line of questions was intended to prove the leading theory
that the Administrative Complaint was fabricated in a Quid Pro Quo fashion by the dean, the

ex-rector and the other functionaries involved in the investigation.

V. CAUSES OF ACTION
FIRST CAUSE OF ACTION: DEPRIVATION OF FEDERAL CIVIL RIGHTS
(48 USC 1983)
Violations to Amendment XIV: Due Process
Plaintiff incorporates by reference the facts alleged in all paragraphs above.

19. The basic tenet of the due process of law requires that any process in which the
government could deprive a person of his property or freedom has to be done in a fair and

equitable way.

20. Defendants Vivian Vélez, Marisol Diaz and Maria Rodriguez carried out the Informal
Procedure of the Administrative Complaint without the plaintiff's participation’ as was
required by Certification 130 of the governing board of the University of Puerto

Rico. Consequently, they did not interview the plaintiff or give him opportunity to counteract

 

17 Attorney Rivera Turner supported his allegations in Puerto Rico Evidentiary Rules 44(b) and 18.
Rule 44(b)- The credibility of a witness could be challenged trough any pertinent evidence.
Rule 28- Pertinent evidence is any evidence that makes a fact more credible or less credible.
28 This support the leading theory that the Administrative Complaint was illegitimate.
12
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 13 of 26

the student's allegations, acting with total disregard of whether the student's allegations were
true or not. Consequently, they acted with reckless, careless disregard and deliberate
indifference to the plaintiff's right to due process. Besides, the evidence on record shows

that they were motivated by wrongful intent as was stated in the paragraphs above.

21. In the summer of 2018 defendant José Heredia denied plaintiff acquired benefit to teach
summer courses; he did it without the due process of law. By doing so, he was acting under

color of authority.

22. Also, without the due process of law and acting under color of authority, defendant Luis
Maldonado denied plaintiff’s acquired benefit to teach summer courses in the summer of

2019.

Violations to Amendment I: Peaceful assembly

23. As was stated before, on August 24, 2019, the rector asked the private guards of the
university to tell the plaintiff that he had to leave the premises. By doing so, the rector
violated plaintiff's constitutional right to meet in a peaceful assembly. In addition to being a
violation of a constitutional right, it caused embarrassment and humiliation to the plaintiff

before his fellow professors who were present when that happened.
SUPPLEMENTAL CAUSES OF ACTION
SECOND CAUSE OF ACTION: PUERTO RICO CONSTITUTION
Plaintiff incorporates by reference the facts alleged in all paragraphs above.

(i) Violations to Article II, (§7): Due process of law

13
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 14 of 26

24. As we have mentioned before, this Informal Procedure of the investigation had been
carried out without plaintiff's participation and without the plaintiff's right to due process of
law in violation of the provisions of Chapter II, Section 7, of the Constitution of the

Commonwealth of Puerto Rico.

(ii) Violations to Article II,§4: Freedom of speech and _ press; peaceful

assembly; petition for redress of grievances

“No law will be made abridging the freedom of speech or of the press,
or the right of the people to meet in a peaceful assembly and to petition

the government for a redress of grievances.”
25. Plaintiff also incorporates by reference what was stated in paragraph 23.
(iii) Violations to Article II, §8: Protection to honor, reputation and private life

“Every person has the right to the protection of law against abusive

attacks on his honor, reputation and private or family life.”

26. All defendants abusively injured plaintiff's honor, dignity and reputation by issuing an
illegitimate sexual harassment complaint or continuing with a illegitimate sexual
harassment complaint that did not rise to the standard set out by the Office of Civil Rights
(OCR) of the US Department of Education, the Equal Employment Opportunity Commission
(EEOC), the Supreme Court of the United States, and the Supreme Court of Puerto Rico. The
student complaint was an ordinary complaint of a student that knows that she would fail in a

course and was trying for the administrators to take pity on her so they would help her to not

14
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 15 of 26

fail the course!®. The evidence on record shows that defendants Vivian Vélez and Maria
Rodriguez induced Génesis Vélez to complain about sexual harassment by the plaintiff, and
defendant José Heredia carelessly and negligently added charges A-1, A-2 and B-1 of Article
VIII of Certification 130. The student did not claim those charges added by defendant José
Heredia nor did the evidence on record support them. Defendant Luis Tapia Maldonado is
responsible for not having carefully investigated whether the Administrative Complaint was
legitimate or not before he decided to continue with the investigation. And because of that,
defendant Luis Tapia Maldonado is responsible for all the violations to university regulations
and due process of law committed by Vivian Vélez, Marisol Diaz, Maria Rodriguez and José
Heredia, who were the functionaries that participated in the investigation before he became

rector.

(iv) Violations to Article II, §1: Dignity and equality of the human being;
Discrimination, prohibited

Plaintiff also incorporates by reference what was stated in paragraph 26.

“The dignity of the human being is inviolable. All men are equal before
the law. No discrimination shall be made on account of race, color, sex,
birth, social origin or condition, or political or religious ideas. Both the
laws and the system of public education shall embody these principles of

essential human equality.”

 

12 She was successful in her quest because the administrators illegally changed her final grade from F to C.
15
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 16 of 26

THIRD CAUSE OF ACTION: Article 1802 of Puerto Rico Civil Code: Torts
Plaintiff incorporates by reference the facts alleged in all the paragraphs above.

"One, who by action or omission causes harm (damage) to another,

because of fault or negligence, is obliged to repair the damage caused."

(i) Defamation Per Se

27. In the report that was submitted to the rector about the Informal Procedure, defendants
Vivian Vélez, Marisol Diaz and Maria Rodriguez found that the plaintiff was guilty of sexual
harassment. However, that was more an accusation than a finding of sexual harassment by
said defendants. Therefore, that was a false statement involving immorality, which injured
plaintiff's honor and reputation. Also, the evidence on record shows that they were
motivated by a wrongful intent as was stated in the paragraphs above. For all this, said

defendants are liable to the plaintiff.

28. Defendant José Heredia is liable to the plaintiff for accusing him of Quid Pro Quo sexual
harassment in his Administrative Complaint. That was done with actual malice as there were
not any Quid Pro Quo allegations made by the complainant student, nor were there such
allegations in the Informal Procedure Report that was submitted to him by defendants Vivian
Vélez, Marisol Diaz and Maria Rodriguez. Said defendant is also liable to the plaintiff for
not allowing him to teach summer courses in 2018 violating Parts A and B of Article XIX of

Certification 130 and without the due process of law as we have stated before.

16
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 17 of 26

29. Defendants Vivian Vélez, Marisol Diaz and Maria Rodriguez carried out the Informal
Procedure of the investigation with egregious negligence and disregard about the procedure
to be followed in the investigation of a sexual harassment complaint at the University of
Puerto Rico as outlined in Certification 130. By doing so, said defendants put the plaintiff in
disadvantage in their investigation and caused him mental anguish and despair when he
learned that the Formal Procedure had started without his participation in the Informal

Procedure.

30. Defendant José Heredia was negligent when he issued the Administrative Complaint
against the plaintiff as he was negligent to check whether the functionaries that carried out
the Informal Procedure followed the guidelines specified in Certification 130 on how to
investigate a sexual harassment complaint in the University of Puerto Rico, or if there was
enough evidence in record to warrant that the investigation should proceed to the Formal
Procedure. Also, as we have said, he intentionally and maliciously added three charges
of Quid Pro Quo sexual harassment against the plaintiff, even when there was no evidence

on record to support them.

31. Defendant Luis Maldonado is liable to the plaintiff for issuing a University entrance
restraining order against the plaintiff. This caused humiliation to the plaintiff and more
damage to his reputation. As it happened, on June 12, 2018 and on August 16, 2018, the
plaintiff was stopped at the university entrance by university guards and was taken inside
campus in a “golf cart”. On August 24, 2018, said defendant ordered the private guards to
ask the plaintiff to leave campus while the plaintiff was talking to some of his colleagues,

causing the plaintiff embarrassment and humiliation and more damage to his reputation.
17
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 18 of 26

32. The evidence on record strongly supports that defendants Vivian Vélez and Maria
Rodriguez, acting in a Quid Pro Quo fashion, encouraged the student Genesis Vélez to
complain about sexual harassment by the plaintiff?°, causing damage to his reputation, honor,

and causing him mental anguish.

33. Defendant Luis Tapia Maldonado did not want to dismiss the Administrative Complaint,
at any stage before the hearing, even when there were more than twenty violations to
University Regulations and violations to due process of law. Also, he did not check, or care
to check, whether the complaint against the plaintiff was legitimate or not, knowing that the
functionaries that started the complaint had to resign their positions after being involved in so
many scandals in the University. Moreover, he denied dismissing the Administrative
Complaint even when the student’s allegations did not constitute sexual harassment
according to the standard set out by the Office of Civil Rights (OCR) of the United States
Department of Education, The Equal Employment Opportunity Commission (EEOC), The
Supreme Court of the United States and the Supreme Court of Puerto Rico?!. This caused the
plaintiff anxiety and mental anguish as he distrusted said defendant's motivation to not

dismiss the complaint”.

 

2° This will be proven at trial.

21 There is no evidence on record that the defendants consulted any of the authorities in how to conduct a sexual
harassment investigation.

2His reluctance to dismiss the Complaint was more an act of persecution than an act to redress a sexual harrasment

misconduct, as there was not any.
18
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 19 of 26

34. Defendant José Heredia Rodriguez did not inform the plaintiff of his decision to not offer
him summer courses to teach in 2018, causing the plaintiff to loose his opportunity to teach

summer school in other places”.

35. Defendant José Heredia decided not give summer courses to plaintiff acting under color
of authority and in retaliation for the students of the course Mate 3012 having
failed. However, he argued that his reason for not giving summer courses to the plaintiff was
because the plaintiff was under an investigation and he needed to protect the “students’
community” [from the plaintiff] because he has been accused of sexual harassment. That
was a violation to Sections A and B of Article XIX of Certification 130, which in Section A
states that no employee should be retaliated against for participating in an
investigation. Ironically, Section B says that he, as the rector, was supposed to be vigilant

that such retaliation did not occur.

36. As we have stated in the paragraphs before, all defendants have significantly damaged

plaintiff's reputation.

FOURTH CAUSE OF ACTION: VIOLATIONS TO UNIVERSITY REGULATIONS

 

AND VIOLATIONS TO CERTIFICATION 130

37. Substantively, Certification 130 of the Governing Board of the University of Puerto Rico
(2014-2015) creates an administrative cause of action for the victims of sexual harassment or
the victims of retaliation at the University of Puerto Rico. For imperative of due process of

law, Certification 130 also delineates the procedure to be followed to investigate such

 

23 The plaintiff learned that he did not have summer courses assigned the day before summer school started, and that

happened because the plaintiff went to the university to find out.
19
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 20 of 26

complaints. Because of its binding to the due process clause, its observance is
warranted”, The following are some violations to the procedure outlined in Certification
130 during the investigation of the Administrative Complaint against the plaintiff followed

by a brief explanation.
Article [IX-Informal Procedure

38. Section C. The student should complain to the Office of Student Advocacy or to

the Dean of Students. Certification No. 130, Article IX, Informal Procedure, Part C.

39. Explanation: The student went to complain to Vivian Vélez at the Office of Academic
Affairs. And it was she who led the investigation right from the beginning all the way until
the Informal Procedure finished, even though she was not supposed to participate in the
investigation according to Certification 130. It is worth remembering that the dean had a
disagreement with the plaintiff at the beginning of the semester when the incidents that led to

the Administrative Complaint happened. See items two (2) and three (3) of this document.

40. Section H. The investigation shall include sworn statements by the complainant and by
the person against whom the complaint is filed and any person who knows part or all of the

alleged facts [...]. Certification No. 130, Article IX - Informal Procedure, Part H.

41. Explanation: The plaintiff was never asked to submit an affidavit or any sworn

statements about the incidents.

 

24 “Where the rights of individuals are affected, it is incumbent upon agencies to follow their own
procedures.” Morton V. Ruiz, 415 US 199 (1974); United States v. Nixon , 418 US 683 (1974). “Rules are designed
to protect the alien and afford him due process of law” by providing “safeguards against essentially unfair
procedures”. Bridges v. Wixon, 326 US 135, 152-53 (1945).

 

 

 

20
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 21 of 26

42. Section I. The person against whom a complaint is filed will be given opportunity to
be informed about the allegations against him, state his position and

defenses. [...]. Certification No. 130, Article IX - Informal Procedure, Part \.

43. Explanation: Once again, the Informal Procedure was conducted without plaintiff's
participation. Therefore, the plaintiff did not know that there was an investigation against
him about sexual harassment; much less had he the opportunity to defend himself against the

allegations made by the student.

44. Section K. The investigation must be initiated within a reasonable period, which should
not be more than seven (7) working days to ensure the prompt resolution of the
complaint. Within a reasonable period, not more than fifteen (15) working days, except in
exceptional circumstances, the office in charge of the situation, as the case may be, shall
report to the appointing authority with the result of the investigation and its

recommendations. Certification No. 130, Article IX - Informal Procedure, Part K.

45. Explanation: The report of the Informal Procedure was submitted to the ex-rector

eighty-four (84) days after the investigation began.
Article XIX-Retaliation

46. Section A. The University of Puerto Rico will maintain a work environment and studies
free from retaliation because of initiating or participating in investigative or adjudicative
procedures.In no case maya  personbe dismissed, suspended, threatened
or discriminated against in relation to the terms, conditions, location, benefits or privileges

of employment or studies for offering or attempting to offer, verbally or in writing, any

21
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 22 of 26

testimony, expression or information before a legislative, investigative or judicial forum on
alleged acts of Sexual Harassment. Certification No 130, Article XIX- Retaliation - Part A.

(Our Emphasis.)

47. Explanation: Both the ex-rector and the rector, did not give the plaintiff summer courses
to teach in the summers of 2018 and 2019, respectively, in retaliation because the plaintiff

was participating in an investigation.
Article X-General Provisions

48. Section K. Any party that participates in a process to resolve a complaint of sexual
harassment or any complaint, whatsoever, will be informed by the person conducting the
investigation of his/her rights under applicable laws and regulations. Certification No. 130,

Article X, General Provisions, Part K.
49, Explanation: The plaintiff was never informed about his rights.
Article XI-Formal Procedure

50. Section G-3. Any other measure that is necessary under the particular circumstances of
the case [to protect the complainant]. For the adoption of those measures, the interest of the
complainant person shall be taken into account. [...] Certification No.130, Article XI -

Formal Procedure Part G-3.

51. Explanation: The rector’s “entrance restraining order” imposed upon the plaintiff did not

take into account the student interest because at that time she was not attending the

22
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 23 of 26

University of Puerto Rico in Utuado and had moved to the United States. So far, the plaintiff

does not know why the rector restricted his entrance to the University.
VIOLATIONS TO UNIVERSITY GENERAL REGULATIONS

52. Section 35.1.5. "When the conduct of a member of the university staff could result in a
disciplinary action, the case will be promptly investigated to determine the veracity of the
acts imputed and the possible existence of mitigating or aggravating

circumstances." General Regulations of the University of Puerto Rico, Section 35.1.5.

53. Explanation: As we have indicated, the plaintiff was not invited to participate in the
Informal Part of the investigation. The functionaries in charge of the Informal
Procedure were negligent and/or careless about whether the student’s allegations were true or

not, or her motives”, and if the plaintiff could offer counteracting defenses.

54. Section 35. 2.19 - Violations of the University Law, the provisions of these Regulations
and other university regulations. General Regulations of the University of Puerto Rico,

Section 35.2.19.

55. Explanation: There were more than twenty violations to University Regulations in the

investigation of the Administrative Complaint.
VI. ARGUMENT

Plaintiff incorporates by reference all the paragraphs above.

 

25 Her complaining happened two hours before the time to withdraw from courses expired.
23
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 24 of 26

56. As we have stated in the paragraphs before, the Administrative Complaint against the
plaintiff happened as a direct consequence of the students' failure in one of his courses. This
is partially supported by the fact that the university administrators, who did it in violation of
the University Regulations, altered the students’ final grade”® in a Quid Pro Quo fashion.
That action of the administrators was far beyond color of authority and undermined
plaintiff's right to issue the final grades in his own courses. Also, it is very possible that this

action of the Administrators constituted fraud to the US Department of Education?’.

57. Defendant Vivian Vélez, along with defendants Marisol Diaz and Maria Rodriguez
concluded in their report of the Informal Procedure that the plaintiff was guilty of sexual
harassment, even though they never invited the plaintiff to participate in the investigation”®.
Moreover, they reached that conclusion without any reference to the standard set out by the
Office of Civil Rights (OCR) of the US Department of Education, the Equal Employment
Opportunity Commission or the Supreme Courts of the United States and Puerto
Rico. Ironically, as they had claimed, that investigation was related to Title [X, and it is the

OCR, the Federal Government Instrumentality in charge of enforcing Title [X Act.

58. The previous discussion supports the conclusion that the Administrative Complaint was
the defendants’ willful act of retaliation against the plaintiff for his academic standard of not
being willing to pass failing students, in an effort to try to get him terminated from his job

because of his reluctance of doing so, thereby, intentionally damaging his reputation.

 

26 In the hearing of the Administrative Complaint, the students identified defendant Vivian Vélez as one of the
functionaries that participated in that change of grades.
27 Plaintiff has already alerted the US Department of Education about this.
28 They conducted the investigation ex-parte.
24
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 25 of 26

VII. PRAYER FOR RELIEF

WHEREFORE, and for the foregoing reasons, the Plaintiff, Luis S. Arana Santiago, request

this Court that judgment be entered against defendants:

59. Ordering defendant José Heredia Rodriguez to pay the plaintiff $11,500 in
compensatory damages for not allowing the plaintiff to teach summer courses in 2018 while

he was acting under color of authority.

60. Ordering defendant Luis Tapia Maldonado to pay the plaintiff $11,500 in compensatory
damages for not allowing the plaintiff to teach summer courses in 2019 while he was acting

under color of authority.

61. Ordering the defendants to pay the plaintiff $7,000 in compensatory damages for legal

counseling in the administrative process.

62. Ordering the defendants to pay the plaintiff $800,000 in compensatory damages for
violation to Article 1802 of Puerto Rico Civil Code and 42 USC 1983 violations; for carrying
out the investigation of the Administrative Complaint with total disregard for the procedure
outlined in Certification 130, and for their egregious indifference to the plaintiffs right to
due process of law and his right to personal assembly, and for emotional distress, mental

anguish and damage to his reputation.

63. Ordering the defendants to pay the plaintiff $800,000 in punitive damages for the mental
anguish, anxiety, insomnia and injury to his reputation caused by their willful and/or

negligent actions.

25
Case 3:19-cv-02128-SCC Document1 Filed 12/12/19 Page 26 of 26

64. Ordering the defendants to pay the plaintiff attorney fees according to42 USC
19887°.

Demand For Jury Trial

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the plaintiff, Luis S. Arana

Santiago, demands trial by jury in this action of all issues so triable.
December ge of 2019.

RESPECTFULLY SUBMITTED.

lAa~

Luis S. Arana Santiago”
(Pro Se)
P.O. Box 500
Orocovis, PR, 00720
arana2121(@yahoo.com
787-624-9583.

 

 

 

2° Attorney fees are available under 42 USC 1988 for Pro Se litigants. See Burt v. F. Hennessey, 929 F. 2d 457, 459
(9 " Cire. 1991).
3° The plaintiff is not registered in any automatic notification service. Any information in regard to this case must be

sent to any/or both of the addresses provided in this document.
26
